Citation Nr: 1808794	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  13-05 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1978 to February 1984, with additional service in the Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran presented sworn testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in November 2016.  A transcript of the hearing is of record.  


FINDING OF FACT

The Veteran's bilateral hearing loss is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303 (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d) (2017).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2015); 
38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends he has bilateral hearing loss as a result of in-service exposure to artillery fire, machine guns, pistols, helicopters, trucks, armored vehicles, generators, and radios, on occasion without the use of hearing protection.  His discharge documents confirm he served in a lands missile battalion.

The Veteran was afforded VA audiology examinations in June 2010 and December 2012.  While both examiners diagnosed bilateral sensorineural hearing loss, each opined the condition was unrelated to the Veteran's service.  While the June 2010 examiner stated the Veteran's hearing loss, which appeared to fluctuate over time, was inconsistent with hearing loss caused by noise exposure, which was permanent and often progressive, the December 2012 examiner stated there was no scientific support for delayed onset of hearing loss after noise exposure.

Subsequent to these examinations, the Veteran submitted numerous statements in support of his claim.  For example, in a January 2017 statement, a fellow service member corroborated the Veteran's in-service exposure to significant acoustic trauma, and in a February 2017 statement, the Veteran's ex-wife recalled that by 1985, approximately one year after discharge, the Veteran had to turn the television and radio up to their maximum volume in order to hear.

Additionally, a December 2016 statement was submitted by Dr. R.G, a private audiologist who conducted an audiological evaluation of the Veteran.  Dr. R.G. noted that the Veteran's hearing loss was as least as likely as not a result of the Veteran's exposure to excessive noise in the military without hearing protection.  In addition, in a January 2017 letter, a private physician, Dr. M.P., noted the Veteran had served as a field artillery officer during service, and had been exposed to intense noise pollution in the form of small arms fire, generators, riding in armored vehicles, trucks, helicopters, and C-130 aircraft, as well as artillery fire.  Dr. M.P. stated he had reviewed the Veteran's service treatment records, and attributed his hearing loss to his time in the Army.

Thus, the Board finds the December 2016 and January 2017 private opinions probative as they contain clear conclusions with supporting data and a reasoned medical explanation connecting hearing loss and service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The Board notes that the June 2010 and December 2012 VA examiner opined that the Veteran's current bilateral hearing loss was not related to service; however, because the evidence is in equipoise on this issue, reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (b).  Thus, the Board finds that service connection for bilateral hearing loss is warranted.  

ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


